 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN ANNEX A ATTACHED HERETO TO THE
SENIOR INDEBTEDNESS (AS DEFINED IN ANNEX A ATTACHED HERETO) OWED BY MAKER (AS
DEFINED BELOW) AND THE OTHER CREDIT PARTIES (AS DEFINED IN THE CREDIT AGREEMENTS
REFERRED TO BELOW) PURSUANT TO (A) THAT CERTAIN FIRST LIEN CREDIT AND GUARANTY
AGREEMENT DATED AS OF MAY 4, 2018 (THE “FIRST LIEN CREDIT AGREEMENT”) AMONG
FUSION CONNECT, INC. (“PARENT”), MAKER AND CERTAIN OTHER SUBSIDIARIES OF PARENT,
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT, AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AS THE FIRST LIEN CREDIT
AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, (B) THAT CERTAIN SECOND
LIEN CREDIT AND GUARANTY AGREEMENT DATED AS OF MAY 4, 2018 (THE “SECOND LIEN
CREDIT AGREEMENT” AND, TOGETHER WITH THE FIRST LIEN CREDIT AGREEMENT, THE
“CREDIT AGREEMENTS”) AMONG PARENT, MAKER AND CERTAIN OTHER SUBSIDIARIES OF
PARENT, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT, AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AS THE SECOND
LIEN CREDIT AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, RESTATED, AMENDED
AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AND (C) THE
OTHER SENIOR INDEBTEDNESS (AS DEFINED IN ANNEX A ATTACHED HERETO); AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE SUBORDINATION PROVISIONS SET FORTH IN ANNEX A ATTACHED HERETO.
 
 
Date: May 4, 2018
Amount $1,475,316.78

 
 
AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE
 
FOR VALUE RECEIVED, Fusion BCHI Acquisition LLC (as successor in interest by
merger to Birch Communications Holdings, Inc.), a Delaware limited liability
company (“Maker”), hereby promises to pay to Holcombe T. Green, Jr. (together
with his heirs, successors and permitted assigns, the “Holder”) at his offices,
or at such other place as Holder may from time to time direct, in lawful money
of the United States, the principal sum of ONE MILLION FOUR HUNDRED SEVENTY FIVE
THOUSAND THREE HUNDRED SIXTEEN and 78/100 DOLLARS ($1,475,316.78), or such
lesser amount as shall then be outstanding hereunder, on March 31, 2019, with
interest (computed on the basis of a 360-day year payable for the number of days
actually elapsed) on the unpaid balance thereof at the rate of 12% per annum
until the principal hereof shall have become due and payable. Subject in all
respects to the subordination provisions set forth in Annex A attached hereto,
all interest hereon shall be payable quarterly in arrears on each Interest
Payment Date (as defined below).
 
 

 
 
 
Subject in all respects to the subordination provisions set forth in Annex A
attached hereto, accrued and unpaid interest shall be payable on the last day of
each of March, June, September and December of each year (each an “Interest
Payment Date”) commencing June 30, 2018.
 
Subject in all respects to the subordination provisions set forth in Annex A
attached hereto, the outstanding principal amount hereof will be due and payable
as follows: (i) two consecutive installments of $491,772.26 shall be due and
payable on September 30, 2018 and December 31, 2018, respectively; and (ii) a
final installment of the entire remaining outstanding principal balance shall be
due and payable in full on March 31, 2019, together with all accrued but unpaid
interest thereon.
 
Events of Default. Each of the following shall constitute an “Event of Default”:
 
(i)            Maker fails to pay any amount due hereunder within ten (10) days
of demand by Holder therefor;
 
(ii)           Maker fails to comply with or to perform in accordance with, or
otherwise breaches, any other provision contained in this Note that is not cured
within thirty (30) days after such failure first occurs; or
 
(iii)        the execution of an assignment for the benefit of creditors by
Maker or the filing or commencement of any proceedings for relief under any
applicable bankruptcy laws or insolvency laws or any laws relating to the relief
of debtors, readjustment of any indebtedness, reorganization, composition,
extension of debt, or the appointment of a trustee for, by or against Maker.
 
Subject in all respects to the subordination provisions set forth in Annex A
attached hereto, upon and after the occurrence of an Event of Default, Holder
shall have the right, without presentment, notice, or demand of any kind, to
accelerate this Note and to declare all of the obligations of Maker under this
Note due and payable immediately, and to exercise all of Holder’s rights and
remedies as provided in this Note or under applicable law; provided that, upon
the occurrence of an Event of Default under clause (iii) above, all obligations
of Maker under this Note shall automatically become due and payable immediately.
Maker hereby waives presentment, demand for payment, notice of nonpayment,
protests, notice of protests, notice of dishonor and all other notices in
connection with this Note.
 
 
 
-2-

 
 
 
 
Notwithstanding any other provision contained in this Note, the aggregate
interest rate per annum charged with respect to this Note (including, without
limitation, all charges and fees deemed to be interest pursuant to applicable
law), shall not exceed the maximum rate per annum permitted by applicable law.
In the event that the aggregate interest rate per annum payable with respect to
this Note (including, without limitation, all charges and fees deemed to be
interest under applicable laws) exceeds the maximum legal rate, (i) Maker shall
only pay interest at the maximum permitted rate, (ii) Maker shall continue to
make such interest payments at the maximum permitted rate until all such
interest payments and other charges and fees payable hereunder (in the absence
of such legal limitations) have been paid in full, (iii) any interest in excess
of the maximum permitted rate received by the Holder shall, at the Holder’s
option, be applied to a prepayment of the principal amount of this Note or
refunded to Maker, and (iv) neither Maker nor any other Person shall have any
right of action against the Holder for any damages or penalties arising out of
the payment or collection of any such excess interest. In determining whether
the interest contracted for, charged, or received with respect to this Note
exceeds the maximum permitted rate, the Holder may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of this Note.
 
Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at the address shown in the register
maintained by the Holder for such purpose or at such other place as the Holder
shall have designated.
 
This Note re-evidences certain outstanding obligations previously evidenced by
that certain Subordinated Promissory Note dated October 28, 2016, in the
original face amount of $3,425,000.00 issued by the Maker to Holder (the
“Previous Note”). The face amount of this Note reflects (i) a principal payment
made on the date hereof in the amount of $1,712,500 and (ii) an offset to the
principal amount hereunder on the date hereof in the amount of $920,000, such
amount representing a payable owing from Holder to Maker. This Note is not in
payment or satisfaction of the Previous Note, nor is this Note in any way
intended to constitute a novation of the Previous Note.
 
THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS THEREOF,
BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE LAW
THEREOF.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-3-

 
IN WITNESS WHEREOF, the parties have duly executed, or have caused their duly
authorized officer or representative to execute, this Note as of the date first
above written.
 
 
MAKER:
 
FUSION BCHI ACQUISITION LLC
 
 
By: /s/ Kevin M. Dotts

Name: Kevin M. Dotts
Title: Chief Financial Officer
 
Address:
 
420 Lexington Ave., Suite 1718
New York, New York 10170
 


 
 
 
 
 
 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
 [Bircan Sub Note – Green]

 
 
HOLDER:
 
 
/s/ Holcombe T. Green, Jr.  
Holcombe T. Green, Jr.
 
 
 
 
Address:
 
320 Interstate North Parkway SE, Suite 300
Atlanta, Georgia 30339
 
 
 
 [Bircan Sub Note – Green]

Annex A
to Subordinated Promissory Note
SUBORDINATION PROVISIONS
 
1.           Definitions.
 
1.1           General Terms. As used in these Subordination Provisions, the
following terms shall have the following meanings:
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 
“Collateral” means, collectively, (a) the “Collateral” as such term is defined
in the First Lien Credit Agreement, (b) the “Collateral” as such term is defined
in the Second Lien Credit Agreement and (c) any other property (including equity
interests) on which liens are purported to be granted pursuant to any Senior
Indebtedness Agreement as security for any Senior Indebtedness.
 
“Distribution” means any payment, distribution or dividend (whether in respect
of principal, interest, fees or otherwise), whether in cash, in kind, securities
or any other property, or security for any such payment, distribution or
dividend.
 
“Event” has the meaning set forth in Section 2.2(c).
 
“First Lien Agent” means Wilmington Trust, National Association, in its capacity
as administrative agent and collateral agent under the First Lien Credit
Agreement, and its successors and assigns in such capacity.
 
“First Lien Credit Agreement” means the First Lien Credit and Guaranty Agreement
dated as of May 4, 2018, among Parent, Maker, certain other subsidiaries of
Parent from time to time party thereto, the lenders from time to time party
thereto and the First Lien Agent, as the foregoing now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
 
“Parent” means Fusion Connect, Inc., a Delaware corporation, and its successors
and assigns.
 
“Second Lien Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent and collateral agent under the Second Lien
Credit Agreement, and its successors and assigns in such capacity.
 
“Second Lien Credit Agreement” means the Second Lien Credit and Guaranty
Agreement dated as of May 4, 2018, among Parent, Maker, certain other
subsidiaries of Parent from time to time party thereto, the lenders from time to
time party thereto and the Second Lien Agent, as the foregoing now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
 
“Senior Creditors” means, collectively, (a) the “Secured Parties” as such term
is defined in the First Lien Credit Agreement, (b) the “Secured Parties” as such
term is defined in the Second Lien Credit Agreement, (c) any other holders of
Senior Indebtedness and (d) the Senior Representatives of any of the foregoing.
 
 
Annex A-1
 

 
 
 
 
“Senior Default” means a Default or an Event of Default (or any comparable term)
under (and as defined in) any Senior Indebtedness Agreement.
 
“Senior Indebtedness” means, collectively, (a) all “Obligations” as such term is
defined in the First Lien Credit Agreement, (b) all “Obligations” as such term
is defined in the Second Lien Credit Agreement and (c) all obligations of every
nature of Parent, Maker and each of Parent’s other subsidiaries under (i) any
“Permitted Second Lien Indebtedness”, “Permitted Credit Agreement Refinancing
Indebtedness” or “Permitted Incremental Equivalent Indebtedness” in each case as
such term is defined in the First Lien Credit Agreement or (ii) any “Permitted
Section 6.1(e) Indebtedness”, “Permitted Credit Agreement Refinancing
Indebtedness” or “Permitted Incremental Equivalent Indebtedness” in each case as
such term is defined in the Second Lien Credit Agreement, whether for principal,
interest (including default interest accruing pursuant to the terms of the
Senior Indebtedness Agreements in respect of such Senior Indebtedness and
interest (including such default interest) that would continue to accrue
pursuant to such Senior Indebtedness Agreements on any such obligations after
the commencement of any proceeding under the Bankruptcy Code or other applicable
law or the occurrence of any other Event with respect to Parent, Maker or such
other subsidiary, whether or not such interest is allowed or allowable against
Parent, Maker or such other subsidiary in any such proceeding), reimbursement
obligations, fees (including prepayment fees), expenses, indemnification or
otherwise; provided that Senior Indebtedness shall not include any indebtedness
of Parent, Maker or any of Parent’s other subsidiaries described in this clause
(c) that is contractually subordinated in right of payment to any other
indebtedness of Parent, Maker or such other subsidiary. Senior Indebtedness
shall continue to constitute Senior Indebtedness, notwithstanding the fact that
such Senior Indebtedness or any claim for such Senior Indebtedness is
subordinated, avoided or disallowed under the Bankruptcy Code or other
applicable law.
 
“Senior Indebtedness Agreements” means, collectively, (a) the First Lien Credit
Agreement, the other “Credit Documents” as such term is defined in the First
Lien Credit Agreement executed and/or delivered in connection with the First
Lien Credit Agreement as from time to time in effect, (b) the Second Lien Credit
Agreement and the other “Credit Documents” as such term is defined in the Second
Lien Credit Agreement executed and/or delivered in connection with the Second
Lien Credit Agreement as from time to time in effect and (c) any other credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders from time to time of any Senior Indebtedness, as all
of the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
 
“Senior Representatives” means, collectively, (a) the First Lien Agent, (b) the
Second Lien Agent and (c) any other agent, trustee or other representative of
the holders from time to time of any Senior Indebtedness.
 
“Subordinated Indebtedness” means all principal, interest and other amounts
payable or chargeable in connection with the Subordinated Note and any other
Subordinated Lending Agreement.
 
“Subordinated Lender” means the Holder and its heirs, successors and assigns.
References to the Subordinated Lender as “it” is intended to mean the
Subordinated Lender notwithstanding that the Subordinated Lender is a natural
person.
 
 
x A-2
 

 
 
 
 
“Subordinated Lending Agreements” means, collectively, (a) the Subordinated
Note, including the Subordination Provisions, and (b) all agreements, documents
and instruments now or at any time hereafter executed and/or delivered by Maker
or any other Person to, with or in favor of the Subordinated Lender in
connection therewith or related thereto, as all of the foregoing now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
 
“Subordinated Note” means the Amended and Restated Subordinated Promissory Note,
dated as of May 4, 2018, executed by Maker, payable to the order of the
Subordinated Lender, in an aggregate principal amount of up to $1,475,316.78, as
may be amended, amended and restated, refinanced, extended, supplemented and/or
otherwise modified from time to time in accordance with the terms of the
Subordinated Note and the Senior Indebtedness Agreements.
 
“Subordination Provisions” means the provisions of this Annex A.
 
1.2           Other Terms. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Subordinated Note.
 
2.           Covenants. Each of Maker and the Subordinated Lender, and any
transferee of any Subordinated Indebtedness, hereby covenants that until the
Senior Indebtedness shall have been indefeasibly paid in full and satisfied in
cash or cash equivalents (other than contingent indemnity obligations which by
their terms survive any termination of the applicable Senior Indebtedness
Agreement) and the Senior Indebtedness Agreements shall have been irrevocably
terminated, all in accordance with the terms of the Senior Indebtedness
Agreements, it will comply with such of the Subordination Provisions hereof as
are applicable to it:
 
2.1           Transfers. These Subordination Provisions constitute a continuing
offer to all Persons who, in reliance upon such provisions, become holders of,
or continue to hold, Senior Indebtedness, and the Senior Representatives
thereof, and such provisions are made for the benefit of the holders of Senior
Indebtedness, and the Senior Representative thereof, and such holders, and the
Senior Representative thereof, are hereby made obligees and express third party
beneficiaries hereunder the same as if their names were written herein as such,
and they and/or each of them may proceed to enforce such provisions. The
Subordinated Lender covenants that any transferee from it of any Subordinated
Indebtedness shall, prior to acquiring such interest, execute and deliver a
joinder to, or acknowledgment of, the Subordination Terms in form and substance
reasonably satisfactory to the First Lien Agent and the Second Lien Agent.
 
2.2           Subordination Provisions. Notwithstanding any other provision of
the Subordinated Lending Agreements to the contrary, any Distribution with
respect to the Subordinated Indebtedness is and shall be expressly junior and
subordinated in right of payment to all amounts due and owing upon all Senior
Indebtedness outstanding from time to time. Specifically, but not by way of
limitation:
 
 
x A-3
 

 
 
 
 
(a)           Payments. If a Senior Default shall have occurred and be
continuing, and, other than in the case of a Senior Default arising in respect
of any Event, any Senior Representative or other Senior Creditor shall have
provided prior written notice to Maker that no Distribution be made, then (i) no
Distribution of any kind or character, whether in cash securities or other
property, and whether directly, by purchase, redemption, exercise of any right
of setoff or otherwise, shall be made by or on behalf of Maker with respect to
the Subordinated Note to the Subordinated Lender and (ii) no amounts payable
under the Subordinated Note shall be forgiven or otherwise reduced in any way.
 
(b)           Limitation on Remedies. The Subordinated Lender shall not be
entitled to exercise any remedies as a creditor or commence any other action or
proceeding to recover any amounts due or to become due with respect to the
Subordinated Indebtedness prior to the indefeasible payment in full in cash or
cash equivalents (other than contingent indemnity obligations which by their
terms survive any termination of the applicable Senior Indebtedness Agreement)
of all Senior Indebtedness and the irrevocable termination of the Senior
Indebtedness Agreements.
 
(c)           Prior Payment of Senior Indebtedness in Bankruptcy, etc. In the
event of any insolvency or bankruptcy proceedings relative to Maker or its
property, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, or, in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of Maker or distribution
or marshalling of its assets or any composition with creditors of Maker, whether
or not involving insolvency or bankruptcy, or if Maker shall cease its
operations, call a meeting of its creditors or no longer do business as a going
concern (each individually or collectively, an “Event”), then all Senior
Indebtedness shall be indefeasibly paid in full and satisfied in cash or cash
equivalents (other than contingent indemnity obligations which by their terms
survive any termination of the applicable Senior Indebtedness Agreement) and the
Senior Indebtedness Agreements irrevocably terminated before any Distribution
shall be made on account of any Subordinated Indebtedness. Any such Distribution
which would, but for the provisions hereof, be payable or deliverable in respect
of the Subordinated Indebtedness, shall be paid or delivered directly to the
Senior Creditors or their respective Senior Representatives, ratably according
to the aggregate amounts remaining unpaid on account of the Senior Indebtedness
held or represented by each, until amounts owing upon Senior Indebtedness shall
have been indefeasibly paid in full in cash or cash equivalents (other than
contingent indemnity obligations which by their terms survive any termination of
the applicable Senior Indebtedness Agreement) and the Senior Indebtedness
Agreements irrevocably terminated.
 
(d)           Power of Attorney. To enable the Senior Creditors to assert and
enforce their rights hereunder in any proceeding referred to in Section 2.2(c)
or upon the happening of any Event, each Senior Representative or any Person
whom it may designate is hereby irrevocably appointed attorney-in-fact for the
Subordinated Lender with full power to act in the place and stead of the
Subordinated Lender, including the right to make, present, and file and to vote
such proofs of claim against Maker on account of all or any part of the
Subordinated Indebtedness as such Senior Representative may deem advisable and
to receive and collect any and all payments made thereon and to apply the same
on account of the Senior Indebtedness. The Subordinated Lender will execute and
deliver to any Senior Representative such instruments as may be required by such
Senior Representative to enforce any and all Subordinated Indebtedness, to
effectuate the aforesaid power of attorney and to effect collection of any and
all payments which may be made at any time on account thereof, and the
Subordinated Lender hereby irrevocably appoints each Senior Representative as
the lawful attorney and agent of the Subordinated Lender to execute such
instruments on behalf of the Subordinated Lender and hereby further authorizes
the Senior Representatives to file such instruments in any appropriate public
office.
 
 
x A-4
 

 
 
 
 
(e)           Payments Held in Trust. Should any Distribution or the proceeds
thereof, in respect of the Subordinated Indebtedness, be collected or received
by the Subordinated Lender or any Affiliate (as such term is defined in Rule 405
of Regulation C adopted by the Securities and Exchange Commission pursuant to
the Securities Act of 1933) of the Subordinated Lender at a time when the
Subordinated Lender is not permitted to receive any such Distribution or
proceeds thereof, including if same is collected or received when there is or
would be after giving effect to such payment a Senior Default, then the
Subordinated Lender will forthwith deliver, or cause to be delivered, the same
to the Senior Representatives, ratably according to the aggregate amounts
remaining unpaid on account of the Senior Indebtedness held or represented by
each, in precisely the form held by the Subordinated Lender (except for any
necessary endorsement) and until so delivered, the same shall be held in trust
by the Subordinated Lender, or any such Affiliate, as the property of the Senior
Representatives and shall not be commingled with other property of the
Subordinated Lender or any such Affiliate.
 
(f)           Subrogation. Subject to the prior indefeasible payment in full in
cash or cash equivalents (other than contingent indemnity obligations which by
their terms survive any termination of the applicable Senior Indebtedness
Agreement) of the Senior Indebtedness and the irrevocable termination of the
Senior Indebtedness Agreements, to the extent that any Senior Creditor or any
Senior Representative thereof has received any Distribution on the applicable
Senior Indebtedness which, but for the Subordination Provisions hereof, would
have been applied to the Subordinated Indebtedness, the Subordinated Lender
shall be subrogated to then or thereafter rights of such Senior Creditor or such
Senior Representative thereof, including, without limitation, the right to
receive any Distribution made on the applicable Senior Indebtedness until the
principal of, interest on and other charges due under the Subordinated
Indebtedness shall be indefeasibly paid in full and, for the purposes of such
subrogation, no Distribution to any Senior Creditor or any Senior Representative
thereof to which the Subordinated Lender would be entitled except for the
Subordination Provisions hereof shall, as between Maker, its creditors (other
than the Senior Creditors and the Senior Representatives) and the Subordinated
Lender, be deemed to be a Distribution by Maker to or on account of Senior
Indebtedness, it being understood that the provisions hereof are and are
intended solely for the purpose of defining the relative rights of the
Subordinated Lender on the one hand, and the Senior Creditors on the other hand.
 
(g)           Scope of Subordination. The Subordination Provisions hereof are
solely to define the relative rights of the Subordinated Lender and the Senior
Creditors. Nothing in this Annex A shall impair, as between Maker and the
Subordinated Lender the unconditional and absolute obligation of Maker to
punctually pay the principal, interest and any other amounts and obligations
owing under the Subordinated Note and the Subordinated Lending Agreements in
accordance with the terms thereof, subject to the rights of the Senior Creditors
hereunder.
 
 
x A-5
 

 
 
 
 
2.3           Unsecured Creditor of Maker. The Subordinated Lender hereby agrees
and acknowledges that the Subordinated Indebtedness is an unsecured obligation
of Maker.
 
3.           Miscellaneous.
 
3.1           Survival of Rights. The rights of the Senior Creditors to enforce
the Subordination Provisions shall not be prejudiced or impaired by any act or
omitted act of Maker, the Subordinated Lender or any Senior Creditor, including,
without limitation, forbearance, waiver, consent, compromise, amendment,
extension, renewal, or taking or release of security in respect of any Senior
Indebtedness or noncompliance by Maker with such provisions, regardless of the
actual or imputed knowledge of any Senior Creditor.
 
3.2           Bankruptcy Financing Issues. The Subordinated Note shall continue
in full force and effect after the filing of any petition (“Petition”) by or
against Maker under the Bankruptcy Code and all converted or succeeding cases in
respect thereof. All references herein to Maker shall be deemed to apply to
Maker as debtor-in-possession and to a trustee for Maker. If Maker shall become
subject to a proceeding under the Bankruptcy Code, and if any Senior Creditors
shall desire to permit the use of cash collateral or to provide post-Petition
financing from such Senior Creditors to Maker under the Bankruptcy Code, the
Subordinated Lender agrees as follows: (a) adequate notice to Subordinated
Lender shall be deemed to have been provided for such consent or post-Petition
financing if the Subordinated Lender receives notice thereof three (3) Business
Days (or such shorter notice as is given to the Senior Creditors or the Senior
Representatives thereof) prior to the earlier of (i) any hearing on a request to
approve such post-petition financing or (ii) the date of entry of an order
approving same and (b) no objection will be raised by the Subordinated Lender to
any such use of cash collateral or such post-Petition financing from such Senior
Creditors.
 
3.3           Insurance Proceeds. The Senior Representatives of any Senior
Indebtedness that is secured by any Collateral, as holders of a senior security
interest on the Collateral insured shall have the sole and exclusive right, as
against the Subordinated Lender, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of such Collateral. All proceeds
of such insurance shall inure to the applicable Senior Representatives, to the
extent of the applicable Senior Creditors’ claim, and the Subordinated Lender
shall cooperate (if necessary) in a reasonable manner in effecting the payment
of insurance proceeds to the applicable Senior Creditors. In the event the
applicable Senior Representatives, in their sole discretion or pursuant to
agreement with Maker, permits Maker to utilize the proceeds of insurance to
replace Collateral, the consent of such Senior Representatives thereto shall be
deemed to include the consent of the Subordinated Lender.
 
3.4           Receipt of Agreements. The Subordinated Lender hereby acknowledges
that it has delivered to each Senior Representative a correct and complete copy
of the Subordinated Lending Agreements as in effect on the date hereof. The
Subordinated Lender, solely for the payment of the Subordinated Note, hereby
acknowledges receipt of a correct and complete copy of each of the Senior
Indebtedness Agreements as in effect on the date hereof.
 
3.5           No Amendment of Subordinated Lending Agreements. So long as any
Senior Indebtedness Agreement remains in effect, neither Maker nor the
Subordinated Lender shall enter into any amendment, waiver or modification of
the Subordinated Lending Agreements, without the prior written consent of the
Senior Representatives.
 
 
x A-6
 

 
 
3.6           Amendments to Senior Indebtedness Agreements. Nothing contained
herein shall in any manner limit or restrict the ability of the Senior Creditors
to increase or change the terms of the Senior Indebtedness under any Senior
Indebtedness Agreements, or to otherwise waive, amend or modify the terms and
conditions of the Senior Indebtedness Agreements, in such manner as the
applicable Senior Creditors and Maker shall mutually determine. The Subordinated
Lender hereby consents to any and all such waivers, amendments, modifications
and compromises, and any other renewals, extensions, indulgences, releases of
collateral or other accommodations granted by the Senior Creditors to Maker from
time to time, and agrees that none of such actions shall in any manner affect or
impair the subordination established hereby in respect of the Subordinated
Indebtedness.
 
3.7           Notice of Default and Certain Events. The Subordinated Lender
shall notify the Senior Representatives of the occurrence of any of the
following as applicable:
 
(a)           the obtaining of actual knowledge of the occurrence of any Event
of Default under any of the Subordinated Notes;
 
(b)           the acceleration of any Subordinated Indebtedness by the
Subordinated Lender; or
 
(c)           the granting of any waiver of any Event of Default by the
Subordinated Lender.
 
3.8           Binding Effect; Governing Law. The Subordination Provisions shall
be a continuing agreement and shall be binding upon Maker and the Subordinated
Lender and their respective heirs, successors and assigns and inure to the
benefit of the Senior Creditors, Maker and the Subordinated Lender and their
respective heirs, successors and assigns, shall be irrevocable and shall remain
in full force and effect until the Senior Indebtedness shall have been satisfied
or indefeasibly paid in full in cash or cash equivalents (other than contingent
indemnity obligations which by their terms survive any termination of the
applicable Senior Indebtedness Agreement) and the Senior Indebtedness Agreements
shall have been irrevocably terminated, but shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any amount paid by or on behalf of Maker with regard to the Senior
Indebtedness is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Maker, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee, custodian, or similar officer, for Maker or any substantial part
of its property, or otherwise, all as though such payments had not been made. No
action which any Senior Creditor or Maker may take or refrain from taking with
respect to the Senior Indebtedness, including any amendments thereto, shall
affect the Subordination Provisions or the obligations of Maker or the
Subordinated Lender hereunder. The headings in the Subordination Provisions are
for convenience of reference only, and shall not alter or otherwise affect the
meaning hereof. THE SUBORDINATION PROVISIONS SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS AND OBLIGATIONS OF MAKER, THE SUBORDINATED
LENDER AND THE SENIOR CREDITORS SHALL BE GOVERNED BY, THE LAW OF THE STATE OF
NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE
LAW THEREOF.
 
 
x A-7
 

 
 
 
 
3.9           Waiver of Substantive Consolidation. By its acceptance of the
Subordinated Note, the Subordinated Lender agrees that, in any proceeding under
the Bankruptcy Code or any proceeding under any similar law, it will not,
directly or indirectly, request, join in or support any request, or provide any
assistance or encouragement or solicit any other Person to make any request, for
substantive consolidation of Maker with any one or more of its subsidiaries or
parent entities or for a determination that piercing the corporate veil, alter
ego or any similar theory is applicable to Maker and one or more of its
subsidiaries or parent entities and waive any and all rights they may have to do
so. In the event that Maker is substantively consolidated with any or more of
its subsidiaries or parent entities, the Subordinated Lender agrees that it will
not benefit from such substantive consolidation and will be treated as if the
substantive consolidation did not occur (and any such benefit that would have
accrued to the Subordinated Lender shall be turned over to the creditors of the
subsidiary or subsidiaries that are so substantively consolidated). The
Subordinated Lender acknowledges that the Senior Creditors are expressly relying
on the separateness of Maker from its subsidiaries and parent entities, and
agrees that the Senior Creditors may rely on the agreements and waivers in this
paragraph.
 
4.           PROCEEDINGS. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST MAKER, THE SUBORDINATED LENDER OR ANY SENIOR CREDITOR ARISING
OUT OF OR RELATING HERETO SHALL BE BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING OR ACCEPTING THE
SUBORDINATED NOTE, EACH OF MAKER AND THE SUBORDINATED LENDER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN THE SIGNATURE PAGES TO THE SUBORDINATED NOTE;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT THE SENIOR CREDITORS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
MAKER OR THE SUBORDINATED LENDER IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THE SUBORDINATION PROVISIONS,
THE SUBORDINATED LENDING AGREEMENTS OR THE SENIOR INDEBTEDNESS AGREEMENTS OR ANY
EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT OF ANY
JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN,
ANY SUCH COURT.
 
 
x A-8
 

 
 
 
 
5.           WAIVER OF JURY TRIAL. EACH OF MAKER AND THE SUBORDINATED LENDER
HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM OR THE
SENIOR CREDITORS RELATING TO THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH OF MAKER AND THE SUBORDINATED LENDER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH OF THEM AND THE SENIOR CREDITORS HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THE SUBORDINATED LENDING AGREEMENTS AND/OR THE SENIOR INDEBTEDNESS
AGREEMENTS, AND THAT EACH OF THEM AND THE SENIOR CREDITORS WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH OF MAKER AND THE
SUBORDINATED LENDER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 5
AND EXECUTED BY EACH OF MAKER AND THE SUBORDINATED LENDER AND CONSENTED TO IN
WRITING BY EACH SENIOR REPRESENTATIVE), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE
EVENT OF LITIGATION, THE SUBORDINATION PROVISIONS MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
6.           Maker Acknowledgement. Maker agrees that (a) nothing contained in
the Subordination Provisions shall be deemed to amend, modify, supersede or
otherwise alter the terms of the respective agreements between Maker and any
Senior Creditor or between Maker and the Subordinated Lender and (b) the
Subordination Provisions are solely for the benefit of the Senior Creditors and
the Subordinated Lender and shall not give Maker, its successors or assigns, or
any other Person any rights vis-à-vis any Senior Creditor or the Subordinated
Lender.
 
x A-9
 
